Title: To Thomas Jefferson from Robert Elliott, 9 May 1807
From: Elliott, Robert
To: Jefferson, Thomas


                        
                            Sir.
                            Capitol hill May 9th. 1807.
                        
                        The Office of Librarian being vacant by the death of Mr. Beckley & believing myself duly qualifyed
                            for the duties thereof, I have taken the liberty of thus obtruding myself on yr. notice as a Candidate—Shd. you think fit
                            & proper to appoint me, it shall ever be my study to perform the duties thereof with care & punctuality.
                        I am Sir, with much respect & esteem yr. most Obedt. Humble Servt. &c
                        
                            Robert Elliott
                            
                        
                        
                            P:S: The Vice President to whom I have the Honr. of being personally known will inform yr. Excellency of
                                any particulars concerning me.
                        
                    